Citation Nr: 9908076	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for spontaneous 
pneumothorax.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to January 
1942, and as a member of the United States Coast Guard - 
Merchant Marines from October 1943 to June 1944.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The veteran contends that his service-connected respiratory 
disorder is more severe than indicated by the current 
evaluation.  He claims the disorder causes problems with 
physical exertion.


The Board notes that during the course of this appeal the 
Schedule for Rating Disabilities was revised with respect to 
the regulations applicable to ratings under Diagnostic Code 
6843 (formerly Diagnostic Code 6814).  This change became 
effective October 7, 1996.  61 Fed.Reg. 46720 (Sept. 5, 1996) 
(codified at 38 C.F.R. § 4.97).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The new rating criteria for respiratory disorders are based 
primarily on the results of pulmonary function tests.  The 
veteran's last VA examination in July 1994, included 
pulmonary function tests; however, in subsequent 
correspondence he stated his service-connected disability had 
increased in severity.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a);  see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his spontaneous 
pneumothorax since July 1994.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
pulmonary examination of the veteran by 
an appropriate specialist to determine 
the current nature and extent of severity 
of his spontaneous pneumothorax 
disability.  The claims folder, copies of 
the previous and amended criteria for 
rating pneumothorax disorders, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  The examination must 
include pulmonary function tests, as well 
as any other tests or studies necessary 
for an accurate assessment.  

The examiner should provide an assessment 
as to the degree of disability associated 
with the respiratory disorder; 
descriptive terms such as mild, moderate, 
severe and pronounced are preferred.  The 
examiner is requested to comment upon the 
relationship, if any, between the 
service-connected pneumothorax disability 
and any other respiratory disorder.  Any 
opinions expressed as to the severity of 
spontaneous pneumothorax must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to a compensable rating for 
spontaneous pneumothorax considering the 
former and revised rating criteria, and 
applying the version more favorable to 
the claimant.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -


